Name: Council Regulation (EEC) No 2781/90 of 24 September 1990 amending Regulation (EEC) No 1201/88 establishing import mechanisms for certain processed products obtained from sour cherries and originating in Yugoslavia
 Type: Regulation
 Subject Matter: tariff policy;  political geography;  foodstuff;  plant product
 Date Published: nan

 28 . 9. 90 Official Journal of the European Communities No L 265/3 COUNCIL REGULATION (EEC) No 2781/90 of 24 September 1990 amending Regulation (EEC) No 1201/88 establishing import mechanisms for certain processed products obtained from sour cherries and originating in Yugoslavia perience shows that the mechanism should be adminis ­ tered with a certain amount of flexibility, taking into account the situation on the Community market ; whereas Article 4 should be amended accordingly, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1202/90 (2), and in particular Articles 15 (3) and 17 (2) thereof, Having regard to the proposal from the Commission, Whereas the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia estab ­ lishing new trade arrangements (3) concluded consequent to the accession of Spain and Portugal lays down that Yugoslavia is to benefit from preferential arrangements as regards importation into the Community of processed products obtained from sour cherries falling within CN codes ex 0811 90 10, ex 0811 90 30, ex 0811 90 90, ex 0812 10 00, 2008 60 51 , 2008 60 61 , 2008 60 71 and 2008 60 91 for a maximum annual volume of 19 900 tonnes and that, where the quantities specified are exceeded, the Community reserves the right to suspend the issue of import licences for the said products ; Whereas Article 4 of Regulation (EEC) No 1201 /88 (4) lays down that the Commission is to suspend the issue of import licences as soon as the volume of imports exceeds 1 9 900 tonnes in a given calendar year ; whereas ex HAS ADOPTED THIS REGULATION : Article 1 Article 4 of Regulation (EEC) No 1201 /88 is replaced by the following : 'Article 4 For products listed in Annex II and originating in Yugoslavia, the Commission shall suspend the issue of the licences provided for in Article 15 of Regulation (EEC) No 426/86 as soon as the volume of imports exceeds 1 9 900 tonnes in a given calendar year. The Commission, acting in accordance with the procedure laid down in Article 22 of Regulation (EEC) No 426/86, may allow the issuing of import licences for an additional quantity, taking account of the situa ­ tion on the Community market and of the quantities actually imported. The preferential rate does not apply to imports of this additional quantity.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 1990 . For the Council The President V. SACCOMANDI (') OJ No L 49, 27. 2. 1986, p. 1 . (*) OJ No L 119, 11 . 5. 1990, p. 66. (4) OJ No L 115, 3 . 5. 1988, p. 9. (3) OJ No L 389, 31 . 12. 1987, p. 73 .